Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 18, 2022

                                      No. 04-22-00425-CV

                           IN THE INTEREST OF S.L.W., a Child


                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00440
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
        The trial court signed its final order of termination on June 16, 2022. Therefore, the
notice of appeal was due to be filed on July 6, 2022. See TEX. R. APP. P. 26.1(b). A motion for
extension of time to file the notice of appeal was due by July 21, 2022. See TEX. R. APP. P. 26.3.
Appellant, however, did not file a motion for extension of time. Appellant filed the notice of
appeal on July 13, 2022.
        We, therefore, ORDER appellant show cause in writing by September 1, 2022 why the
notice of appeal was filed after the July 6, 2022 deadline and this appeal should not be dismissed
for lack of jurisdiction. We suspend all appellate deadlines pending our determination of whether
we have jurisdiction over this appeal.
       It is so ORDERED on August 18, 2022.
                                                            PER CURIAM


       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT